PER CURIAM.
Petitioner, Isaac Washington, seeks a writ of habeas corpus, contending that he was wrongfully incarcerated at the time the State filed its petition for involuntary civil commitment and is consequently being illegally detained. Petitioner’s motion to correct illegal sentence was denied by the trial court on January 14, 2002. Thus, as of this moment, the petitioner’s incarceration was lawful on December 27, 2000. We deny the petition without prejudice to re-file if he successfully appeals the denial of his rule 3.800(a) motion.